IN THE SUPREME COURT OF THE STATE OF NEVADA


                DERRICK BRYAN ALLEN,                                      No. 84964
                                 Appellant,
                             vs.                                                 FILE
                THE STATE OF NEVADA,
                                 Respondent.                                     JUL 2 2 2022
                                                                                ELIZABETH A. BROWN
                                                                              CLERK OF SPREME COD
                                                                                   5 \
                                      ORDER DISMISSING APPEAL                     DERRY CLERK




                            This is a pro se appeal from a judgment of conviction. Eighth
                Judicial District Court, Clark County; Tierra Danielle Jones, Judge.
                            This court's review of this appeal reveals a jurisdictional defect.
                Specifically, the district court entered the judgment of conviction on May
                11, 2022. Appellant did not file the notice of appeal, however, until June
                29, 2022, well after the expiration of the 30-day appeal period prescribed by
                NRAP 4(b). Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994)
                (explaining that an untimely notice of appeal fails to vest jurisdiction in this
                court). Accordingly, this court lacks jurisdiction to consider this appeal, and
                            ORDERS this appeal DISMISSED.




                                                                     ,J
                                         Silver
                                •

                                           ,
                Cadish                                      Pickering




SUPREME COURT
      OF
    NEVADA

(0) I947A
                                                                                  olt2 -(230    a
                 cc:   Hon. Tierra Danielle Jones, District Judge
                       Derrick Bryan Allen
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(Of I947A    a